Case 1:21-cv-01441-STV Document 45 Filed 05/27/21 USDC Colorado Page 1 of 58




                             EXHIBIT 2
Case 1:21-cv-01441-STV Document 45 Filed 05/27/21 USDC Colorado Page 2 of 58
Case 1:21-cv-01441-STV Document 45 Filed 05/27/21 USDC Colorado Page 3 of 58
Case 1:21-cv-01441-STV Document 45 Filed 05/27/21 USDC Colorado Page 4 of 58
Case 1:21-cv-01441-STV Document 45 Filed 05/27/21 USDC Colorado Page 5 of 58
Case 1:21-cv-01441-STV Document 45 Filed 05/27/21 USDC Colorado Page 6 of 58
Case 1:21-cv-01441-STV Document 45 Filed 05/27/21 USDC Colorado Page 7 of 58
Case 1:21-cv-01441-STV Document 45 Filed 05/27/21 USDC Colorado Page 8 of 58
Case 1:21-cv-01441-STV Document 45 Filed 05/27/21 USDC Colorado Page 9 of 58
Case 1:21-cv-01441-STV Document 45 Filed 05/27/21 USDC Colorado Page 10 of 58
Case 1:21-cv-01441-STV Document 45 Filed 05/27/21 USDC Colorado Page 11 of 58
Case 1:21-cv-01441-STV Document 45 Filed 05/27/21 USDC Colorado Page 12 of 58
Case 1:21-cv-01441-STV Document 45 Filed 05/27/21 USDC Colorado Page 13 of 58
Case 1:21-cv-01441-STV Document 45 Filed 05/27/21 USDC Colorado Page 14 of 58
Case 1:21-cv-01441-STV Document 45 Filed 05/27/21 USDC Colorado Page 15 of 58
Case 1:21-cv-01441-STV Document 45 Filed 05/27/21 USDC Colorado Page 16 of 58
Case 1:21-cv-01441-STV Document 45 Filed 05/27/21 USDC Colorado Page 17 of 58
Case 1:21-cv-01441-STV Document 45 Filed 05/27/21 USDC Colorado Page 18 of 58
Case 1:21-cv-01441-STV Document 45 Filed 05/27/21 USDC Colorado Page 19 of 58
Case 1:21-cv-01441-STV Document 45 Filed 05/27/21 USDC Colorado Page 20 of 58
Case 1:21-cv-01441-STV Document 45 Filed 05/27/21 USDC Colorado Page 21 of 58
Case 1:21-cv-01441-STV Document 45 Filed 05/27/21 USDC Colorado Page 22 of 58
Case 1:21-cv-01441-STV Document 45 Filed 05/27/21 USDC Colorado Page 23 of 58
Case 1:21-cv-01441-STV Document 45 Filed 05/27/21 USDC Colorado Page 24 of 58
Case 1:21-cv-01441-STV Document 45 Filed 05/27/21 USDC Colorado Page 25 of 58
Case 1:21-cv-01441-STV Document 45 Filed 05/27/21 USDC Colorado Page 26 of 58
Case 1:21-cv-01441-STV Document 45 Filed 05/27/21 USDC Colorado Page 27 of 58
Case 1:21-cv-01441-STV Document 45 Filed 05/27/21 USDC Colorado Page 28 of 58
Case 1:21-cv-01441-STV Document 45 Filed 05/27/21 USDC Colorado Page 29 of 58
Case 1:21-cv-01441-STV Document 45 Filed 05/27/21 USDC Colorado Page 30 of 58
Case 1:21-cv-01441-STV Document 45 Filed 05/27/21 USDC Colorado Page 31 of 58
Case 1:21-cv-01441-STV Document 45 Filed 05/27/21 USDC Colorado Page 32 of 58
Case 1:21-cv-01441-STV Document 45 Filed 05/27/21 USDC Colorado Page 33 of 58
Case 1:21-cv-01441-STV Document 45 Filed 05/27/21 USDC Colorado Page 34 of 58
Case 1:21-cv-01441-STV Document 45 Filed 05/27/21 USDC Colorado Page 35 of 58
Case 1:21-cv-01441-STV Document 45 Filed 05/27/21 USDC Colorado Page 36 of 58
Case 1:21-cv-01441-STV Document 45 Filed 05/27/21 USDC Colorado Page 37 of 58
Case 1:21-cv-01441-STV Document 45 Filed 05/27/21 USDC Colorado Page 38 of 58
Case 1:21-cv-01441-STV Document 45 Filed 05/27/21 USDC Colorado Page 39 of 58
Case 1:21-cv-01441-STV Document 45 Filed 05/27/21 USDC Colorado Page 40 of 58
Case 1:21-cv-01441-STV Document 45 Filed 05/27/21 USDC Colorado Page 41 of 58
Case 1:21-cv-01441-STV Document 45 Filed 05/27/21 USDC Colorado Page 42 of 58
Case 1:21-cv-01441-STV Document 45 Filed 05/27/21 USDC Colorado Page 43 of 58
Case 1:21-cv-01441-STV Document 45 Filed 05/27/21 USDC Colorado Page 44 of 58
Case 1:21-cv-01441-STV Document 45 Filed 05/27/21 USDC Colorado Page 45 of 58
Case 1:21-cv-01441-STV Document 45 Filed 05/27/21 USDC Colorado Page 46 of 58
Case 1:21-cv-01441-STV Document 45 Filed 05/27/21 USDC Colorado Page 47 of 58
Case 1:21-cv-01441-STV Document 45 Filed 05/27/21 USDC Colorado Page 48 of 58
Case 1:21-cv-01441-STV Document 45 Filed 05/27/21 USDC Colorado Page 49 of 58
Case 1:21-cv-01441-STV Document 45 Filed 05/27/21 USDC Colorado Page 50 of 58
Case 1:21-cv-01441-STV Document 45 Filed 05/27/21 USDC Colorado Page 51 of 58
Case 1:21-cv-01441-STV Document 45 Filed 05/27/21 USDC Colorado Page 52 of 58
Case 1:21-cv-01441-STV Document 45 Filed 05/27/21 USDC Colorado Page 53 of 58
Case 1:21-cv-01441-STV Document 45 Filed 05/27/21 USDC Colorado Page 54 of 58
Case 1:21-cv-01441-STV Document 45 Filed 05/27/21 USDC Colorado Page 55 of 58
Case 1:21-cv-01441-STV Document 45 Filed 05/27/21 USDC Colorado Page 56 of 58
Case 1:21-cv-01441-STV Document 45 Filed 05/27/21 USDC Colorado Page 57 of 58
Case 1:21-cv-01441-STV Document 45 Filed 05/27/21 USDC Colorado Page 58 of 58
